El Juez Asociado Su. del Toro,
emitió la opinión del ■tribunal.
Juan Oancio Ortiz y A. Emilio Alvarez otorgaron cierto contrato de arrendamiento de varias fincas rústicas. En él se consignó que las fincas estaban en la actualidad arren-dadas a otra persona y que tal arrendamiento continuaría hasta diciembre de 1924, a partir de cuya fecha comenzaría el nuevo contrato cuyo término se fijó en diez años. En la escritura se dijo que el arrendatario era “casado, pero divorciado.”
Presentado el documento para su inscripción en el regis-tro, el registrador accedió pero consignando que lo hacía “sujeto a la condición suspensiva que el mismo contiene,” y con “el defecto subsanable de no expresarse el estado civil del arrendatario. ’ ’ Contra esa calificación interpuso el dicho arrendatario el presente recurso gubernativo.
Sostiene el recurrente que el contrato no contiene condi-ción suspensiva alguna y tiene razón a nuestro juicio. El arrendamiento quedó completamente ultimado. Sólo que co-menzaría a regir a partir de determinada fecha, y esto uo es una condición suspensiva dentro del significado de la ley. El registrador debió haberse limitado a inscribir el contrato de acuerdo con sus términos y nada más.
*771Alega el registrador que la cuestión que antecede no cabe considerarla en este recurso porque de acuerdo con la ley sólo cabe recurrir de las negativas o de las suspensiones de inscripción. Quizás si examináramos sólo el texto castellano de la ley, nos veríamos obligados a dar la razón al regis-trador, pero el texto inglés, es más amplio 'y, de conformidad con sus términos, cabe recurrir cuando el registrador rehúsa dar al documento todo su valor legal, como pudiera con-cluirse que sucedió en el presente caso. Véase la Compila-ción de 1911, página 450.
El defecto subsanable nó existe. Claramente dice la es-critura todo lo necesario con respecto al estado del arrenda-tario. Pudo limitarse a expresar que era divorciado o pudo consignar que estuvo casado y que en la actualidad estaba divorciado, pero tal como está redactada dice, repetimos, lo necesario, y el registrador no debió, por tanto, complicar la titulación con defectos que en realidad de verdad no existen. La naturaleza de los defectos a que se refiere la ley como insubsanables o subsanables, se desprende de la ley misma y de la jurisprudencia y generalmente dichos defectos pro-ducen la nulidad del título o avisan a los futuros adquirentes que hay algo en el título que no está claro y que debe inves-tigarse y despejarse antes de contratar en forma definitiva.
A virtud de todo lo expuesto procede revocar la nota re-currida en cuanto se refiere a la condición suspensiva y al defecto subsanable en la misma consignados.

Revocada la nota en cuanto se refiere a la condición suspensiva y defecto subsamable.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.